EXHIBIT 10.1

PROPEX, INC.

SUPPLEMENTAL SAVINGS PLAN



--------------------------------------------------------------------------------

Propex, Inc.

Supplemental Savings Plan

Table of Contents

 

ARTICLE I. PURPOSE AND EFFECTIVE DATE

1.1

   PURPOSE

1.2

   EFFECTIVE DATE

ARTICLE II. DEFINITIONS

2.1

   ACCOUNT

2.2

   BENEFICIARY

2.3

   BONUS

2.4

   CHANGE-IN-CONTROL

2.5

   CODE

2.6

   COMMITTEE

2.7

   COMPANY

2.8

   COMPANY RESTORATION CONTRIBUTION ACCOUNT

2.9

   COMPENSATION

2.10

   DEFERRAL ACCOUNT

2.11

   DEFERRAL ELECTION

2.12

   DISABILITY

2.13

   Discretionary Contribution Account

2.14

   EMPLOYEE

2.15

   ELIGIBLE EMPLOYEE

2.16

   EMPLOYER

2.17

   ENROLLMENT PERIOD

2.18

   Fiscal Year

2.19

   401(K) PLAN

2.20

   PARTICIPANT

2.21

   PLAN

2.22

   PLAN YEAR

2.23

   Salary

2.24

   Separation from Service

2.25

   UNFORESEEABLE EMERGENCY

 

i



--------------------------------------------------------------------------------

ARTICLE III. ELIGIBILITY

3.1

   CONDITIONS ON ELIGIBILITY

3.2

   DEFERRAL ELECTION

3.3

   TIME OF ELECTION

3.4

   CHANGE OF ELECTION

ARTICLE IV. ACCRUAL OF BENEFITS

4.1

   CONTRIBUTIONS TO PARTICIPANTS’ ACCOUNTS

4.2

   Timing of Contributions

4.3

   Taxation of Contributions

4.4

   VESTING OF ACCOUNTS

ARTICLE V. DISTRIBUTIONS

5.1

   COMMENCEMENT OF DISTRIBUTION

5.2

   FORM OF DISTRIBUTION

5.3

   Change in Time or Form of Distribution

5.4

   PAYMENT OF ACCOUNT

5.5

   DISTRIBUTIONS ON ACCOUNT OF DEATH

5.6

   DISTRIBUTIONS ON ACCOUNT OF FINANCIAL HARDSHIP

5.7

   Distributions on Account of Disability

ARTICLE VI. ADMINISTRATION

6.1

   PLAN ADMINISTRATION

6.2

   COMMITTEE ACTION

6.3

   RIGHTS AND DUTIES

6.4

   COMPENSATION, INDEMNITY, AND LIABILITY

6.5

   TAXES

ARTICLE VII. CLAIMS PROCEDURE

7.1

   CLAIMS FOR BENEFITS

7.2

   APPEALS

ARTICLE VIII. AMENDMENT AND TERMINATION

8.1

   AMENDMENT

8.2

   TERMINATION OF THE PLAN

ARTICLE IX. MISCELLANEOUS

9.1

   LIMITATION ON PARTICIPANT’S RIGHTS

9.2

   BENEFITS UNFUNDED

9.3

   OTHER PLANS

9.4

   GOVERNING LAW

9.5

   GENDER, NUMBER, AND HEADINGS

9.6

   SUCCESSORS AND ASSIGNS; NONALIENATION OF BENEFITS

 

ii



--------------------------------------------------------------------------------

PROPEX, INC.

SUPPLEMENTAL SAVINGS PLAN

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.1 Purpose. The purpose of the Propex, Inc. Supplemental Savings Plan is to
provide a select group of management and highly compensated employees with the
opportunity to enhance their retirement savings by deferring amounts of their
Compensation.

1.2 Effective Date. The effective date of the Plan is April 5, 2007.

DEFINITIONS

2.1 “Account” means the records maintained by the Committee that represent each
Participant’s total interest under the Plan. Such interest may be reflected as a
book reserve entry in the Company’s accounting records, or as a separate account
under a trust, or as a combination of both. Each Participant’s Account shall
consist of at least two subaccounts, a Deferral Account, a Company Restoration
Contribution Account, and a Discretionary Contribution Account, which
subaccounts may be further divided as provided elsewhere in this Plan or by the
Committee.

2.2 “Beneficiary” means the person or persons last designated by the
Participant, in writing, as entitled to receive such Participant’s interest
under the Plan in the event of his death. If the Participant fails to designate
a Beneficiary, the Participant’s spouse shall be the designated Beneficiary. If
all designated Beneficiaries predecease the Participant or the Participant fails
to designate a Beneficiary and is not married, the Beneficiary shall be the
estate of the Participant.

2.3 “Bonus” means any cash bonus paid to the Participant by the Company.

2.4 “Change in Control” of the Company means a change in control of a nature
that meets one of the following criteria:

 

  (a) any one person (including an entity) or more than one person acting as a
group (as defined in Prop. Reg. § 1.409A-3(g)(5)(v)(B)) acquires ownership of
stock of the Company, that together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company; provided, however, that the
acquisition of additional stock by any person or persons acting as a group who
(prior to such acquisition) own more than fifty percent (50%) of the stock of
the Company shall not constitute a change in control;

 

  (b) a majority of members of the Company’s board of directors are replaced
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
prior to the date of the appointment or election;

 

1



--------------------------------------------------------------------------------

  (c) any person or more than one person acting as a group (as defined in Prop.
Reg. § 1.409A-3(g)(5)(v)(B)) acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Company; or

 

  (d) any person or more than one person acting as a group (as defined in Prop.
Reg. § 1.409A-3(g)(5)(v)(B)) acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the corporation immediately prior to such
acquisition(s).

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

2.6 “Committee” means the committee appointed to administer the Plan pursuant to
Section 6.1.

2.7 “Company” means Propex, Inc. a Delaware corporation with its principal place
of business in Chattanooga, Tennessee, or its successor or successors.

2.8 “Company Restoration Contribution Account” means that portion of each
Participant’s Account that represents his interest in the Plan that is credited
pursuant to Section 4.1(b).

2.9 “Compensation” means a Participant’s Salary and Bonuses awarded to the
Participant, regardless of whether such amounts are deferred under this Plan or
any other plan of the Company. For purposes of this Plan, Compensation shall be
determined without regard to the limits of Section 401(a)(17) of the Code.
Compensation shall not include fringe benefit compensation, income received upon
the exercise of stock options granted by the Company, any compensation made in
the form of Company stock, or any other noncash remuneration.

2.10 “Deferral Account” means that portion of each Participant’s Account that
represents his interest in the Plan that is credited pursuant to Section 4.1(a).

2.11 “Deferral Election” means a Participant’s election to defer a portion of
his Salary and/or Bonus, which election must be made in a manner authorized by
the Committee and within an applicable Enrollment Period. The Committee shall
require a separate Deferral Election for a Participant’s Bonus compensation.

2.12 “Disability” means that a Participant is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which

 

2



--------------------------------------------------------------------------------

can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; (ii) by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Corporation; or (iii) determined to be totally disabled by the Social Security
Administration.

2.13 “Discretionary Contribution Account” means that portion of each
Participant’s Account that represents his interest in the Plan that is credited
pursuant to Section 4.1(c).

2.14 “Employee” means any common-law employee of the Employer.

2.15 “Eligible Employee” means any Employee who satisfies the criteria for
participation in the Plan, as established from time to time by the Committee. An
Employee’s status as an Eligible Employee will be reviewed by the Committee
prior to each Enrollment Period, and an Employee who no longer satisfies the
criteria for participation shall not be permitted to make a Deferral Election
under this Plan during the next Plan Year.

2.16 “Employer” means the Company.

2.17 “Enrollment Period” means the following:

 

  (a) For the 2007 Plan Year only and with respect to payroll periods relating
to services performed after April 20, 2007, the thirty (30) day period ending on
April 20, 2007; and

 

  (b) For all other Plan Years, the thirty (30) day period ending on
December 31st of the Plan Year preceding the Plan Year in which the services for
which the Salary and Bonus are payable are performed; and

 

  (c) The thirty (30) day period following the date an Employee first becomes an
Eligible Employee, with respect to payroll periods beginning after an election
is made; provided, however, that to the extent any Deferral Election applies to
a Bonus which is not “performance based compensation” within the meaning of
Section 409A of the Code such Deferral Election shall be pro-rated, based upon
the ration of the number of days remaining in the performance period for which
the Bonus is paid to the total number of days in such performance period.

 

  (d) With respect to any Bonus that qualifies as “performance based
compensation” within the meaning of Section 409A of the Code, any period of time
established by the Committee which meets the requirements of Section 409A of the
Code.

2.18 “Fiscal Year” means the annual accounting period for the Company, which
begins October 1 and ends on the next following September 30.

 

3



--------------------------------------------------------------------------------

2.19 “401(k) Plan” means the Propex, Inc. 401(k) Plan, as it may be amended from
time to time.

2.20 “Participant” means any Eligible Employee who makes a Deferral Election
pursuant to Section 3.2. Any Employee who has an interest under the Plan shall
also be considered a Participant, even though such Employee is, for any
particular Plan Year, ineligible to make a Deferral Election.

2.21 “Plan” means the Propex, Inc. Supplemental Savings Plan, as it may be
amended from time to time.

2.22 “Plan Year” means the twelve (12) month period beginning January 1st and
ending on December 31st.

2.23 “Salary” means the amount of cash remuneration that the Company has agreed
to pay to the Participant on a regular and recurring basis for services
rendered.

2.24 “Separation from Service” means that an Employee dies, retires or otherwise
has a termination of employment with the Employer.

2.25 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependent (as defined in Section 152(a) of the Code), loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable emergency circumstances arising as a result of events beyond the
control of the Participant. Whether a Participant is faced with an Unforeseeable
Emergency permitting a distribution under Section 5.6 of this Plan is to be
determined by the Committee based on the relevant facts and circumstances of
each case, but in any case, a distribution on account of an Unforeseeable
Emergency may not be made to the extent such emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not itself cause severe financial hardship, or by cessation of deferrals under
this Plan.

ELIGIBILITY

3.1 Conditions on Eligibility. An Eligible Employee shall become a Participant
in the Plan as of the date he makes an effective Deferral Election (or, if
earlier, as of the date he is credited with an interest under the Plan.)

3.2 Deferral Election. Each Participant may elect to defer any whole percentage
of his Salary and Bonus. A Participant’s Deferral Election under this Plan shall
be effective with respect to his Salary and Bonus without regard to whether such
amounts are subject to a deferral election under the 401(k) Plan.

 

4



--------------------------------------------------------------------------------

3.3 Time of Election. A Participant’s Deferral Election with respect to his
Salary and Bonus shall be effective only if made during the applicable
Enrollment Period.

3.4 Change of Deferral Election. A Participant’s Deferral Election shall be
effective only for the Plan Year or other performance period for which it is
made.

ACCRUAL OF BENEFITS

4.1 Contributions to Participants’ Accounts.

 

  (a) Deferral Account. A Participant’s Deferral Account under the Plan shall
consist of at least the following two subaccounts: (i) the Salary Deferral
Account, and (ii) the Bonus Deferral Account. Each Participant’s Salary Deferral
Account and Bonus Deferral Account shall be credited with an amount equal to the
Salary and Bonuses, respectively, deferred by the Participant as soon as
practicable after such amount would otherwise be payable to the Participant.

 

  (b) Company Restoration Contribution Account. The Company Restoration
Contribution Account of each Participant shall be credited with a contribution
in an amount equal to six percent (6%) of such Participant’s Compensation in
excess of the compensation limit applicable to the 401(k) Plan pursuant to
Section 401(a)(17) of the Code.

 

  (c) Discretionary Contribution Account. The Company Discretionary Account of a
Participant shall be credited with the amount of any grant of deferred
compensation made and duly adopted by the Company in writing, in accordance with
the terms of such grant.

 

  (d) Income. The Account of each Participant shall be deemed to be invested in
accordance with the elections of the Participant among investment options made
available from time to time by the Committee. The earnings rates of such funds
shall be credited to the Participant’s Deferral Account, Company Restoration
Contribution Account, and Discretionary Contribution Account as appropriate,
beginning from the time the contribution is credited to the Participant’s
Account.

4.2 Timing of Contributions. Amounts shall be credited to the Participant’s
Deferral Account within a reasonable time after the time the Compensation would
otherwise be paid to the Employee. Amounts shall be credited to the
Participant’s Company Restoration Contribution Account for a Plan Year within a
reasonable time following the end of the Plan Year. Amounts shall be credited to
the Participant’s Discretionary Contribution Account in accordance with the
document granting the contribution to that Participant.

 

5



--------------------------------------------------------------------------------

In the event that contributions are transmitted to a trust established in
connection with this Plan in excess of the amounts that are to be allocated
pursuant to this Article IV for a Plan Year, then, once such allocations are
made, the Company may elect to receive a refund of those excess contributions or
offset contributions for future Plan Years, subject to any duties the trustee
may have in the event of the Company’s insolvency.

4.3 Taxation of Contributions. Income taxes shall not be withheld on amounts
deferred or credited under this Plan. FICA and FUTA taxes shall be applied to
such amounts at the time of deferral or credit, in accordance with
Section 3121(v) of the Code and regulations promulgated thereunder. Unless the
Participant makes other arrangements, the employee portion of such FICA and FUTA
taxes will be withheld from other wages due to the Participant at the same time.
If other pay is insufficient to satisfy such taxes due, the Participant’s
Deferral Election shall be reduced until there is a sufficient amount of taxable
wages from which to satisfy such tax obligation. Notwithstanding the foregoing,
taxation of contributions to this Plan shall be accomplished according to any
applicable statutes and regulations.

4.4 Vesting of Accounts. A Participant’s interest in the value of his Accounts,
other than his Discretionary Contribution Account, shall at all times be 100%
nonforfeitable. A Participant’s Discretionary Contribution Account shall be 100%
vested, unless otherwise specified under the terms of the Company document
granting the Discretionary Contribution. Any non-vested account shall become
vested upon the Participant’s death or Disability.

DISTRIBUTIONS

5.1 Commencement of Distribution. Distributions of a Participant’s Account shall
commence upon the earlier of (i) the Participant’s death or (ii) as elected by
the Participant at the time of his initial Deferral Election (which election
may, in the discretion of the Committee, be made separately by subaccount or
other identifiable portions of the Participant’s Account). For purposes of
clause (ii), Participant shall be permitted to elect a distribution only upon a
specified date, Separation from Service, Change in Control or other event
permitted by Section 409A of the Code; provided, however, that any specified
date chosen must provide for a minimum deferral of two (2) years and provide for
payment commencing on January 1. Other distributions shall commence sixty
(60) days following the date the event triggering the distribution falls.

5.2 Form of Distribution. At the time of his initial Deferral Election under the
Plan, a Participant shall elect whether to receive distributions of his Account
(which election may, in the discretion of the Committee, be made separately by
subaccount or other identifiable portions of the Participant’s Account) as (i) a
single-sum payment, or (ii) in a series of substantially equal quarterly,
semiannual, or annual installments over a stated period of time, not to exceed
five (5) years. In the event a Participant fails to make an election with
respect to the form of distribution of an Account, payment will be made as a
single-sum payment.

5.3 Change in Time or Form of Distribution. A Participant may change the time or
form of a distribution payable upon a specified date, provided, however, that
any such

 

6



--------------------------------------------------------------------------------

subsequent election related to the time or form of payment may not be made less
than twelve (12) months prior to the originally scheduled payment date.
Moreover, the payment with respect to which such subsequent election is made
shall be deferred for at least five (5) years from the originally scheduled
payment date. Any subsequent election with respect to the time or form of
distribution shall not become effective until at least twelve (12) months after
the date on which such election was made.

5.4 Payment of Account. Distributions from the Plan shall be made in cash.

5.5 Distributions on Account of Death. In the event of the death of a
Participant prior to distribution of the total balance of his Account,
distribution of the balance of such Account shall be made to the Participant’s
Beneficiary, as determined in accordance with Section 2.2, in a single-sum
payment as soon as practicable following the death of such Participant.

5.6 Distributions on Account of Financial Hardship. In the event a Participant
experiences an Unforeseeable Emergency, the Committee shall, upon application by
the Participant, distribute from the Participant’s Account such amounts as the
Committee determines in its sole discretion are reasonably necessary to satisfy
the emergency need, which may include amounts necessary to pay any Federal,
state or local income taxes or penalties reasonably anticipated to result from
the distribution.

5.7 Distributions on Account of Disability. In the event a Participant
experiences a Disability, the Committee shall, upon application by the
Participant, distribute the Participant’s Account in a single, lump-sum payment.

ADMINISTRATION

6.1 Plan Administration. The Plan shall be administered by the Committee, which
shall consist of at least three (3) members appointed by the Company.

6.2 Committee Action. Action of the Committee may be taken with or without a
meeting of its members; provided, however, that any action shall be taken only
upon the vote or other affirmative expression of a majority of Committee members
qualified to vote with respect to such action. If a member of the Committee is a
Participant in the Plan, he shall not participate in any decision which solely
affects his own Account under the Plan.

6.3 Rights and Duties. The Committee shall administer the Plan and shall have
all powers necessary to accomplish that purpose, including, but not limited to,
the following:

 

  (a) to construe, interpret, and administer the Plan with its decisions to be
final and binding on all parties;

 

  (b) to make allocations and determinations required by the Plan, and to
maintain all necessary records of the Plan, including Participants’ Accounts;

 

7



--------------------------------------------------------------------------------

  (c) to compute and certify to the Company the amount of benefits payable to
Participants or their Beneficiaries, and to determine the time and manner in
which such benefits are to be paid.

6.4 Compensation, Indemnity, and Liability. The Committee shall serve as such
without bond and without Compensation for services hereunder. All expenses of
the Plan and the Committee shall be paid by the Company. No member of the
Committee shall be liable for any act or omission of any other member, nor any
act or omission on his own part, except his own willful misconduct. The Company
shall indemnify and hold harmless each member of the Committee against any and
all expenses and liabilities, including reasonable legal fees and expenses
arising out of his membership on the Committee, except for expenses or
liabilities arising out of his own willful misconduct.

6.5 Taxes. If all or any portion of a Participant’s Account shall become liable
for the payment of any estate, inheritance, or other tax which the Company shall
be required to pay or withhold, the Company shall have the full power and
authority to withhold and pay such tax out of any monies or other property
credited to the Account of such Participant.

CLAIMS PROCEDURE

7.1 Claims for Benefits. Unless automatically paid out under the terms of the
Plan, the Participant or Beneficiary may be required to submit a claim for
benefits to the Committee on such form or forms as the Committee shall require.
If the claim for benefits is denied, the Committee shall notify the Participant
or Beneficiary in writing within ninety (90) days after receipt of the claim.
However, if special circumstances require an extension of time for processing
the claim, the Committee shall provide notice of the extension to the
Participant or Beneficiary prior to the termination of the initial ninety
(90) day period, and such extension shall not exceed one additional, consecutive
ninety (90) day period. Any notice of a denial of benefit shall inform the
Participant or Beneficiary of the basis for the denial, any additional material
or information necessary to perfect such claim, and the steps which must be
taken to have such claim reviewed. Any denial of benefits shall comply with DOL
Regulation Section 2560.503-1.

7.2 Appeals. Each Participant or Beneficiary whose claim for benefits has been
denied may file a written request for review of his claim with the Committee.
The request for review must be filed within sixty (60) days after the
Participant or Beneficiary received the written notice denying his claim. The
final decision of the Committee will be made within sixty (60) days after
receipt of the request for review and shall be communicated in writing, setting
forth the basis for the Committee’s decision. If there are special circumstances
which require an extension of time for completing the review, the Committee’s
decision shall be rendered not later than one-hundred twenty (120) days after
the receipt of the request for review. Appeals of benefit claims shall be
processed in accordance with DOL Regulation Section 2560.503-1.

 

8



--------------------------------------------------------------------------------

AMENDMENT AND TERMINATION

8.1 Amendment. The Company or Committee shall have the right to amend the Plan
in whole or in part at any time; provided, however, that no amendment shall
reduce the amounts credited to any Participant’s account as of the later of the
effective date of such amendment or the date such amendment is adopted by the
Company or Committee. Any amendment shall be in writing and executed by a duly
authorized officer of the Company or a majority of the members of the Committee.
Notwithstanding the foregoing, the Company reserves the right to amend the Plan
in any way that the Company in good faith determines may be advisable to help
ensure compliance with Section 409A of the Code and any temporary, proposed or
final Treasury Regulations or other guidance promulgated thereunder, which
amendment may be retroactive to the extent permitted by Section 409A. Any such
amendment shall preserve, to the extent reasonably possible and in a manner
intended to satisfy Section 409A and avoid the imputation of penalties or taxes
thereunder, the original intent of the Plan and the level of benefits hereunder.

8.2 Termination of the Plan. The Company reserves the right to discontinue and
terminate the Plan under the following circumstances:

 

  (a) Within twelve (12) months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the amounts deferred under the Plan are included in
the Participants’ gross incomes in the latest of: (i) the calendar year in which
the Plan termination occurs; (ii) the calendar year in which the amounts
deferred are no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which payment is administratively practicable.

 

  (b) Within thirty (30) days preceding or twelve (12) months following a Change
in Control of the Company. If the Plan is so terminated in connection with a
Change in Control, all substantially similar deferred compensation arrangements
sponsored by the Company must be terminated as well, so that the Participant in
the Plan and all participants under substantially similar arrangements sponsored
by the Company are required to receive all amounts of compensation deferred
under the terminated arrangements within twelve (12) months of the date of
termination of the arrangements.

 

  (c) Any other reason permitted by Section 409A of the Code or regulations
issued thereunder.

MISCELLANEOUS

9.1 Limitation on Participant’s Rights. Participation in this Plan shall not
give any Participant the right to be retained in the Company’s employ or any
rights or interest in this Plan

 

9



--------------------------------------------------------------------------------

or any assets of the Company other than as herein provided. The Company reserves
the right to terminate the employment of any Participant without any liability
for any claim against the Company under this Plan, except to the extent provided
herein.

9.2 Benefits Unfunded. The benefits provided by this Plan shall be unfunded. All
amounts payable under the Plan to Participants shall be paid from the general
assets of the Company, and nothing contained herein shall require the Company to
set aside or hold in trust any amounts or assets for the purpose of paying
benefits. Participants shall have the status of general unsecured creditors of
the Company with respect to amounts of Compensation they defer under the Plan or
any other obligation of the Company to pay benefits pursuant hereto. Any funds
of the Company available to pay benefits under the Plan shall be subject to the
claims of general creditors of the Company and may be used for any purpose by
the Company.

Notwithstanding the preceding paragraph, the Company may at any time transfer
assets to a trust for purposes of paying all or any part of its obligations
under this Plan. However, to the extent provided in the trust agreement only,
such transferred amounts shall remain subject to the claims of general creditors
of the Company. To the extent that assets are held in a trust when a
Participant’s benefits under the Plan become payable, the Committee shall direct
the trustee to pay such benefits to the Participant from the assets of the
trust.

9.3 Other Plans. This Plan shall not affect the right of any Eligible Employee
or Participant to participate in and receive benefits under any employee benefit
plans which are now or hereafter maintained by the Company, unless the terms of
such other employee benefit plan or plans specifically provide otherwise.

9.4 Governing Law. This Plan shall be construed, administered, and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Tennessee.
If any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

9.5 Gender, Number, and Headings. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.

9.6 Successors and Assigns; Nonalienation of Benefits. This Plan shall inure to
the benefit of and be binding upon the parties hereto and their successors and
assigns; provided, however, that the amounts credited to the Account of a
Participant shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder shall be void,
including, without limitation, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Supplemental Savings Plan to be
executed this 17th day of April, 2007.

 

            Propex, Inc.

WITNESS:

 

/s/ Stanley Spraker

    By:  

/s/ Joseph F. Dana

      Title:   President and Chief Executive Officer

 

11